 



EXHIBIT 10.3
QA SERVICES AGREEMENT
     QA SERVICES AGREEMENT (the “Agreement”) dated as of December ___, 2007
between Infogrames Entertainment SA (“IESA”), at 1 Place Verrazzano, 69252 Lyon
cedex 09, France, Atari Interactive, Inc. (“Atari Interactive”) and Humongous,
Inc. (“Humongous” and collectively with IESA and Atari Interactive, the “IESA
Parties”) and Atari, Inc. (“Atari” and collectively with IESA, Atari Interactive
and Humongous, the “Parties”), at 417 Fifth Avenue, New York, NY 10016, and
effective on December ___, 2007 (the “Effective Date”).
WITNESSETH:
     WHEREAS, the Parties are affiliated entities that are active in the field
of digital entertainment and interactive games; and
     WHEREAS, Atari has agreed to directly or indirectly provide certain
software game quality-assurance related services to the IESA Parties.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:
ARTICLE I
SERVICES TO BE ROVIDED
     1.01. Performance of Services.
          (a) Subject to the terms and conditions set forth herein and on
Schedule I hereto, as may be amended from time to time (“Schedule I”), Atari,
either directly or through engagement of third party vendors (its “Vendors”),
shall provide the IESA Parties with the services set forth on Schedule I with
respect to the Production Titles (as defined in Schedule I) (the “Services”).
Atari or IESA may at any time amend Schedule I with the prior written consent of
the other party.
          (b) Except as specifically provided in Schedule I, Atari or its
Vendors shall provide each of the Services listed in Schedule I for a term
commencing on the Effective Date and ending on March 31, 2008, unless earlier
terminated by IESA and/or Atari in accordance with Section 3.01 hereof (the
“Services Period” or “Term.”).
          (c) Atari or its Vendors shall provide the Services promptly with that
degree of skill, attention and care that Atari exercises and has heretofore
exercised with respect to furnishing comparable services to itself and its
affiliates. Atari shall be under no obligation to hire additional Vendors or
employees in order to provide the services. Notwithstanding the foregoing, if,
after the Effective Date, one or several Services Employees leave Atari or if,
for any reason, the Vendors can not provide the Services, Atari will promptly
inform IESA and the parties will work together in order to find a replacement
solution enabling the execution of the Services.
          (d) Representatives of Atari and IESA, or IESA’s designee, shall meet
at

Page 1 of 8



--------------------------------------------------------------------------------



 



least on a monthly basis to review the Services. These meetings will take place
in Atari’s office in New York or via teleconference or video conference. These
meetings will be arranged by IESA and the costs of such meetings will be borne
by IESA.
          (e) Unless otherwise specified in Schedule I, all employees of Atari
providing the Services hereunder to the IESA Parties during the Term
(collectively, the “Services Employees”) and all Vendors shall be deemed for all
purposes (including compensation and employee benefits, as applicable) to be
employees or Vendors solely of Atari and not to be employees or Vendors of the
IESA Parties or to be independent contractors thereof. In performing their
respective duties hereunder, all such employees or Vendors of Atari shall be
under the direction, control and supervision of Atari and Atari shall have the
sole right to exercise all authority with respect to the employment (including
termination of employment) (as applicable), retention of independent
contractor/Vendor relationship, assignment and compensation of such employees or
Vendors. Atari shall be solely responsible for (i) the acts and omissions of the
Services Employees and (ii) any breaches of this Agreement committed by any
Services Employee, in connection with their provision of the Services. During
the Term, the IESA Parties shall not solicit the Services Employees, except with
the consent and cooperation of Atari.
     1.02. Outsourcing. The IESA Parties acknowledge that Atari currently
outsources a portion of its QA functionality to its Vendors and intends to
continue to do so during the Term on substantially similar conditions to the
extent materially feasible.
     1.03. Billing and Payment for the Services.
          (a) IESA shall pay Atari, as the sole and exclusive compensation
hereunder, for the Services, a fee in the amount of the costs actually incurred
by Atari in connection with providing the Services (including all costs and fees
payable to its Vendors), plus 10 percent (10%) of such costs. In addition, IESA
shall pay Atari the following amounts: (i) 50% of the aggregate amount payable
as accrued vacation to the Services Employees that work directly on IESA Party
projects or are otherwise general QA support staff (i.e., 2 employees) if and
when such Services Employees are severed, even if those Services Employees are
severed following expiration of the Term; (ii) 100% of the aggregate amount
payable as retention bonuses to the Services Employees that work directly on
IESA Party projects; and (iii) 15% of the aggregate amount payable as retention
bonuses to the Services Employees that are general QA support staff.
          (b) Following the Effective Date, Atari shall on a quarterly basis,
submit to IESA its billing invoice in US Dollars (the “Services Invoice”)
setting out itemized costs in connection with the Services, together with the
calculation of the 10% premium charge. Additional itemization and further
explanation and substantiation of charges shall be supplied to IESA upon its
reasonably request. Payment by IESA in respect of any such invoice shall be made
within 30 days after the date upon which such Services Invoice is sent to IESA.
          (c) IESA acknowledges that Atari currently provides, and is expected
to provide certain services to IESA and/or its affiliates upon the terms and
conditions set forth in various services agreements (as they may be amended or
superseded from time to time). IESA

Page 2 of 8



--------------------------------------------------------------------------------



 



and Atari expressly agree that each Party and its respective affiliates shall
have the right throughout the term of this Agreement to offset such payments as
are owed under this Agreement against payments due under any services agreements
then in effect between two or more of the Parties.
ARTICLE II
CONFIDENTIAL INFORMATION
     2.01. Confidential Information. Atari understands that its work for the
IESA Parties will involve access to and creation of confidential, proprietary
and trade secret information and materials of the IESA Parties (or their
affiliates, licensors, suppliers, vendors or customers) (collectively,
“Confidential Information”). Confidential Information includes, without
limitation, any (a) information, ideas or materials of a technical or creative
nature, such as research and development results, designs and specifications,
computer source and object code, patent applications, and other materials and
concepts relating to the IESA Party’s products, services, processes, technology
or other intellectual property rights received by Atari solely in the course of
Atari’s rendering of Services to the IESA Parties and relating to the Production
Titles set forth on Schedule I; (b) information, materials of a business nature,
such as non-public financial information; information regarding profits, costs,
marketing, purchasing, sales, customers, suppliers, and contract terms; product
development plans; and marketing and sales plans and forecasts received by Atari
solely in the course of Atari’s rendering of Services to the IESA Parties and
relating to the Production Titles set forth on Schedule I; and (c) all personal
property, including, without limitation, all books, manuals, records, reports,
notes, contracts, lists, blueprints and other documents or materials, or copies
thereof, received by Atari solely in the course of Atari’s rendering of Services
to the IESA Parties and relating to the Production Titles set forth on
Schedule I (with respect to each of (a), (b) and (c) above).
     2.02. Restrictions on Use and Disclosure. Atari understands that
Confidential Information is extremely valuable to the IESA Parties and their
affiliates, licensors, suppliers, vendors and customers. Accordingly, Atari
agrees during the Term and for a period of 2 years thereafter that it (a) shall
hold all Confidential Information in confidence and trust for the benefit of the
IESA Parties; (b) shall not copy or use (or allow any of its employees,
contractors or agents to copy or use) any Confidential Information, except as
may be necessary to perform the Services; (c) shall use the Confidential
Information only for the benefit of the IESA Parties (and not for the benefit of
Atari or any third party, except for the IESA Parties’ affiliates, licensors,
suppliers, vendors and customers to which the Confidential Information relates);
and (d) shall not disclose or otherwise make available any such Confidential
Information to any third party except as authorized in writing and in advance by
IESA. All Confidential Information is and shall remain the sole property of the
respective IESA Party.
     2.03. Exclusions. The foregoing restrictions on use and disclosure shall
not apply to any Confidential Information to the extent Atari can prove such
Confidential Information (a) is or has become generally known to the public
through no unlawful act of Atari; (b) was known to Atari at the time of its
disclosure by the IESA Parties; (c) was independently developed by Atari without
any use of the Confidential Information; (d) becomes known to Atari from a
source other than an IESA Party without breach of this Agreement; (e) such
disclosure is approved in advance and in writing by IESA; or (f) Atari is
legally compelled to disclose such Confidential Information, provided that Atari
shall give advance notice of such compelled disclosure to IESA, and shall
cooperate with IESA in connection with any

Page 3 of 8



--------------------------------------------------------------------------------



 



efforts to prevent or limit the scope of such disclosure and/or use of the
Confidential Information.
ARTICLE III
MISCELLANEOUS
     3.01. Termination.
          (a) IESA or Atari may terminate this Agreement upon written notice in
the event of a material breach by the other party of the terms of this Agreement
and such breach is not cured within thirty days of notice thereof.
          (b) This Agreement may be terminated by the mutual agreement of Atari
and IESA.
     3.02. Warranties and Indemnification.
          (a) Atari covenants, represents and warrants that (i) it will render
the Services in compliance with all applicable laws and regulations; and
(ii) it, shall use its best efforts to provide the Services promptly, diligently
and with at least that degree of skill, attention and care that Atari exercises
and has heretofore exercised with respect to furnishing comparable services to
its own business and assets subject to the provisions of Section 1.01(c) above.
          (b) Atari shall indemnify and hold harmless the IESA Parties and their
affiliates, successors and assigns (and its and their officers, directors,
employees, sublicensees, customers and agents) from and against any and all
claims, losses, liabilities, damages, settlements, expenses and costs
(including, without limitation, attorneys’ fees and court costs) (collectively,
“Damages”) which arise out of or relate to any breach of Atari’s representations
and warranties set forth above in Section 3.02(a) and which arise out of the
gross negligence or willful misconduct of Atari or its Vendor.
          (c) Each of the IESA Parties hereby releases, indemnifies and agrees
to hold harmless Atari and its Vendors and their affiliates, successors and
assigns (and its and their officers, directors, employees, sublicensees,
customers and agents) from and against any and all Damages which arise out of
the provision of the Services, other than such Damages which arise out of
Atari’s or its Vendor’s gross negligence or willful misconduct.
     3.03 Certain Agreements and Indemnities to Survive Termination of
Agreement. The obligations of the Parties under Article II hereof shall survive
any termination of this Agreement as shall IESA’s payment obligation under
Section 1.03 with respect to Services rendered prior to the termination date and
Atari’s and the IESA Parties indemnity obligation under Sections 3.2(b) and
3.02(c), respectively, and the Parties remedies obligation under Section 3.08
shall also survive. All other obligations hereunder shall terminate as of the
date of termination of this Agreement in accordance with Section 3.01.

Page 4 of 8



--------------------------------------------------------------------------------



 



     3.04 Governing Law. Jurisdiction This Agreement shall be interpreted under
the laws of the state of New York, and the parties submit to the exclusive
jurisdiction of the courts of the state and federal courts located within New
York, New York without regard to its choice-of-law rules.
     3.05 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO HE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     3.06 No Third Party Beneficiaries. No provision of this Agreement shall
create any third party beneficiary rights in any person or entity, including any
employee or former employee of the parties or any affiliate or associate thereof
(including any beneficiary or dependent thereof).
     3.07. Relationship of Parties. Nothing herein contained shall be deemed or
construed by the IESA Parties or Atari or for any other party as creating the
relationship of principal and agent or of partnership, joint employers or joint
venture by the parties hereto.
     3.08. Remedies; Specific Performance. Without prejudice to any rights or
remedies otherwise available to any party hereto, the IESA Parties and Atari
hereby acknowledge that damages would be an inadequate remedy for any breach of
the provisions of this Agreement by any of the IESA Parties or Atari and agree
that the obligations of any of the IESA Parties or Atari, as the case may be,
shall be specifically enforceable.
     3.09. Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly given (a) if personally
delivered, when so delivered, (b) if mailed, five business days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid and addressed to the intended recipient as set forth below, (c) if given
by telex or telecopier, once such notice or other communication is transmitted
to the telex or telecopier number specified below and the appropriate answer
back or telephonic confirmation is received, provided that such notice or other
communication is promptly thereafter mailed in accordance with the provisions of
clause (b) above or (d) if sent through an overnight delivery service in
circumstances to which such service guarantees next day delivery, the day
following being so sent:

Page 5 of 8



--------------------------------------------------------------------------------



 



if to any of the IESA Parties, to:

              Infogrames Entertainment SA
1 Place Verrazzano
Lyon 69252 Lyon Cedex 09
France
 
       
 
  Attention:   Chief Operating Officer
 
  Telephone:   (+33) 437643764
 
  Telecopy:   (+33) 4 37 64 30 95
 
       
 
  Attention:   S.V.P Legal and Business Affairs
 
  Telephone:   (+33) 4 37 64 39 12
 
  Telecopy:   (+33) 437643095
 
        if to Atari, to:    
 
            Atari, Inc.
417 Fifth Avenue
New York, New York 10016  
 
  Attention:   General Counsel

 
  Telephone:   (212) 726-6500
 
  Telecopy:   (212) 726-6590

Any party hereto may give any notice, request, demand, claim or other
communication hereunder using any other means (including ordinary mail or
electronic mail), but no such notice, request, demand, claim or other
communication shall be deemed to have been duly given unless and until it
actually is received by the individual for whom it is intended. Any party hereto
may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties notice
in the manner herein set forth.
[Signature Page Follows]

Page 6 of 8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties to this Agreement have caused it to be duly
executed by their respective authorized representatives on the day and year
first above written.

                      INFOGRAMES ENTERTAINMENT SA       ATARI, INC.    
 
                   
By:
  /s/ Patrick Leleu       By:   /s/ Curtis G. Solsvig    
 
                    Name:
Title:   Patrick Leleu
Chairman and CEO       Name:
Title:   Curtis Solsvig
Chief Restructuring Officer    
 
                    ATARI INTERACTIVE, INC.       HUMONGOUS, INC.    
 
                   
By:
  /s/ Hastefort       By:   /s/ Hastefort    
 
                    Name:
Title:   Hastefort
CEO       Name:
Title:   Hastefort
Chairman    

Page 7 of 8